ORDER

PER CURIAM.
Appellant Cherylee Johnson, (“Johnson”) appeals from the decision of the Circuit Court of Shelby County, the Honorable Hadley Grimm presiding, after the judge denied Johnson’s Motion to Intervene to determine the custody of Johnson’s granddaughter, B.J., finding that Johnson’s Motion to Intervene was against the best interest of B.J.
Johnson brings one claim of error, arguing that the trial court erred in denying Johnson’s Motion to Intervene because the Shelby County Juvenile Officer did not rebut the presumption that Johnson established a right to intervene under section 211.177 RSMo. (2000)1
We have thoroughly reviewed the record and the brief submitted by Johnson2 and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.

. All statutory references are to RSMo. (2000).


. No briefs were filed to this Court by Respondent or any other party to the underlying action.